--------------------------------------------------------------------------------

Exhibit 10.25
 
 
Scott A. McPherson
319 North Woodmont Drive
Downingtown, PA 19335
(484) 888-8171
 
December 14, 2012
 
Mr. Neil Alpert
President and Chief Executive Officer
LaserLock Technologies, Inc.
837 Lindy Lane
Bala Cynwyd, PA 19004
 
Dear Mr. Alpert:
 
This letter constitutes an agreement between LaserLock Technologies, Inc. and
Scott A. McPherson, under which I will assist you with your financial reporting
as your Chief Financial Officer.
 
The professional consulting services I currently expect to provide include the
following:
 
●         Update QuickBooks files from books of original entry.
●         Assistance with the preparation of quarterly and annual financial
statements that will be used in Securities and Exchange Commission filings and
also submitted to your auditors for their audit and/or review. We will not audit
or review these financial statements and, accordingly, will not express an
opinion or any other form of assurance on the financial statements.
●         Assist management in assembling schedules to assist the auditors with
the quarterly reviews and year end audit.
●         The financial statements that are included are December 31, 2012,
March 31, 2013, June 30, 2013, and September 30, 2013.
●         Preparation of corporate income tax returns for December 31, 2012 for
LaserLock Technologies, Inc. and LL Security Products, Inc.
 
You are responsible for making all management decisions and performing all
management functions, and for designating an individual with suitable skill,
knowledge, or experience to oversee any bookkeeping services, tax services or
other services I provide. You are responsible for evaluating the adequacy and
results of the services performed and accepting responsibility for such
services. You are responsible for establishing and maintaining internal
controls, including monitoring ongoing activities.
 
 
 

--------------------------------------------------------------------------------

 
 

LaserLock Technologies, Inc. -2-  December 14, 2012

 
None of these services can be relied on to disclose errors, fraud, or illegal
acts that may exist. However, I will inform you of any material errors and of
any evidence or information that comes to my attention during the performance of
my procedures that fraud may have occurred. In addition, I will report to you
any evidence or information that comes to my attention during the performance of
my procedures regarding illegal acts that may have occurred, unless they are
clearly inconsequential. I have no responsibility to identify and communicate
deficiencies in your internal control as part of this engagement.
 
My engagement includes only the services specially described above and does not
include services relative to any future mergers or acquisitions, option
valuations or bringing XBRL or Edgarization of financial statements in-house.
While these and other services are not included in my current engagement, I
would be glad to discuss any future opportunities.
 
During the course of this engagement it may be necessary for me to prepare
written reports that support my conclusions. These reports are to be used only
in connection with this engagement and may not be published or used in any
manner without the written consent of me.
 
It is understood that Scott A. McPherson has been retained for this engagement
by LaserLock Technologies, Inc. I estimate that my fees for these services will
be:
 
Quarterly for Forms 10Q
    $11,000  
Annually for Form 10K
    15,000  
Annually for Corporate Income Tax Returns
    3,000  

 
My billings will be sent to LaserLock Technologies, Inc., c/o Neil Alpert and
are payable upon receipt.
 
Prior to the beginning of any services, I will need to be paid for our
outstanding invoices for previous services totaling $17,800.
 
This agreement will become effective as soon as you sign and date the original
copy of this letter and return the signed copy to me. If the need for additional
services arises, my agreement with you will need to be revised. It is customary
for me to describe these revisions in an addendum to this letter.
 
 
 

--------------------------------------------------------------------------------

 
 

LaserLock Technologies, Inc.  -3-  December 14, 2012

 
If this letter correctly describes my engagement, I would appreciate you signing
the original copy of this letter and returning it for my files.
 

 
Sincerely,
          /s/ Scott A. McPherson     Scott A. McPherson  

 
RESPONSE:
 
This letter correctly sets forth the understanding of LaserLock Technologies,
Inc.
 

Officer’s Signature:  /s/ Neil Alpert  

 

Title:  President  

 
Date: 
01/01/13   

 